Citation Nr: 0635186	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-18 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1959 to January 
1963, and from July 1963 to April 1964.  Military personnel 
records associated with the claims folder in or about January 
1998 show that the veteran had thirteen days of active duty 
for training in June 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
1997 by a Department of Veterans Affairs (VA) Regional Office 
(RO), denying the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  In August 2003, the 
Board denied entitlement the claim, and an appeal followed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court granted a joint motion 
for remand.  

After remanding for additional development, the Board again 
denied entitlement to service connection in a January 2005 
decision.  The veteran appealed.  In June 2006, the Court 
granted a joint motion to remand and, in turn, vacated the 
Board's January 2005 decision.  


FINDINGS OF FACT

1.  No acquired psychiatric disorder, including PTSD, is 
noted at the time of the veteran's entrance onto active duty 
and clear and unmistakable evidence that an acquired 
psychiatric disorder, including PTSD, existed prior to 
service is not presented.

2.  Service medical records do not identify complaints or 
findings of an acquired psychiatric disorder, including PTSD, 
and a psychosis is not shown to have been manifested to a 
degree of 10 percent or more within the one-year period 
following any discharge from active service.

3.  The veteran is not shown to have engaged in combat with 
the enemy while serving on active duty.

4.  While in active service, the veteran served aboard the 
USS Intrepid and was exposed to one or more stressors while 
serving aboard ship.

5.  The preponderance of the evidence is against finding that 
the veteran has an acquired psychiatric disorder, including 
PTSD, that is related to his military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.304(f) (1996); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309, 3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

As noted above, this case was previously remanded by the 
Board for additional development.  In addition, this matter 
was subject to one or more other remands from the Board.  In 
connection with an October 2000 remand, the Board requested 
that original VA treatment records be obtained and that 
further input be secured from VA examiners who had evaluated 
the veteran previously, followed by readjudication.  While 
the RO obtained copies of the treatment records in question, 
as opposed to originals, inasmuch as it appears that the 
records obtained are complete, the failure of the RO to 
obtain the original VA treatment records does not rise to the 
level of a violation of the holding in Stegall v. West, 11 
Vet.App. 268, 270-71 (1998).  All of the other actions sought 
by the Board by its prior remands appear to have been 
completed in full as directed and neither the veteran, nor 
his attorney, contends otherwise.  

Under the law VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Full, written notice of the foregoing was 
provided to the veteran by the RO in July 2004.  To that 
extent, VA's duties established by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case voluminous 
pertinent examination and treatment records have been 
submitted by the veteran or otherwise developed by the RO.  
In addition, one or more VA medical examinations have been 
conducted during the course of the instant appeal and the 
reports of those evaluations have been associated with his 
claims folder.  No other examination or treatment records 
necessary for a review of the merits of the issue presented 
are known to VA, and neither the veteran, nor his attorney, 
specifically requests further assistance from VA in this 
regard.  Thus, it is concluded that all assistance due the 
veteran has been rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, while the initial RO adjudication in March 
1997 preceded the enactment of the VCAA, full notice of the 
VCAA was followed with readjudication by the RO, and notice 
to the veteran, as provided by Pelegrini.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran-claimant under Bernard v. Brown, 4 Vet.App. 384 
(1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  This includes any duty to notify the appellant 
how ratings and effective dates are assigned.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

Effective March 7, 1997, the provisions of 38 C.F.R. 
§ 3.304(f) were amended, with respect to the requirements for 
establishing entitlement to service connection for PTSD.  see 
64 Fed. Reg. 32807 (1999), The revised portion of such 
regulation, as of March 1997, requires, in pertinent part, 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), whereas the prior regulation 
necessitated medical evidence establishing a clear diagnosis.  
Notice was not previously afforded the veteran of the 
amendment of 38 C.F.R. § 3.304(f), but that notwithstanding, 
a remand to the RO for its consideration is deemed to be 
unnecessary, as the RO is not shown to have based its most 
recent denial on the more restrictive language contained in 
the regulation prior to March 7, 1997.  As such, there is no 
prejudice to the veteran if the Board proceeds to adjudicate 
the merits of the claim presented, based not only on the 
VCAA, but also on the more favorable provisions of the 
amended 38 C.F.R. § 3.304(f).  Bernard, VAOPGCPREC 16-92; 57 
Fed. Reg. 49747 (1992).  

Factual Background

The veteran served on active duty in the United States Navy 
as a damage control man.  His service medical records do not 
contain any entry with respect to a complaint, diagnosis, or 
treatment of an acquired psychiatric disorder, to include 
PTSD.  

In a December 1996 statement the veteran claimed entitlement 
to service connection for PTSD, and indicated that he was 
receiving medical treatment at a VA Medical Center in Butler, 
Pennsylvania (Butler VAMC).  In a June 1995 mental health 
clinic consultation report from the Butler VAMC, a VA social 
worker noted that the veteran was being referred for 
psychiatric evaluation, medication management, and diagnostic 
clarification.  The social worker's diagnostic impressions on 
Axis I included general anxiety, dysthymia, and alcohol 
dependence in remission.  It was noted that the veteran had 
been in receipt of disability benefits from the Social 
Security Administration (SSA) since the early 1980s for what 
he had described as a variety of reasons, including a lung 
disorder reportedly associated with chemical exposure while 
employed as a welder.  Records of treatment of the veteran at 
the Butler VAMC, dating from August 1995 to November 1996, 
include the report of an outpatient psychiatric evaluation 
performed in September 1995 that culminated in Axis I 
diagnoses of rule out PTSD, rule out an adjustment disorder, 
and rule out an obsessive-compulsive personality disorder.  
Also among those records was an October 1995 entry in which 
it was noted that the veteran had traumatic memories of 
working aboard an aircraft carrier.  

In a January 1997 statement, the veteran described stressful 
events which had occurred during his military service.  He 
indicated that, during the summer of 1960, while serving 
aboard the USS Intrepid, an aircraft carrier, an enlisted man 
was killed on the deck of the carrier.  He recalled that, 
between August 1960 and February 1961, three pilots were 
killed, including two who were killed when their aircraft 
impacted the flight deck.  The veteran explained that he 
worked in the carpenter shop just below the rear of the 
flight deck.  One of the pilots was killed 10 feet above the 
veteran's work location, and the pilot's body parts were 
scattered over the rear section of the flight deck.  He also 
reported that an enlisted man had committed suicide by 
jumping into the sea from near the ship's bow.  The veteran 
indicated that he was assigned to damage control duties and 
that he assisted in operations surrounding the death of a man 
in the boiler room.  He described dangerous conditions 
involving his attempts to assist in making repairs after an 
explosion near the ship's anchor.  The veteran stated that he 
experienced fear and stress during the October 1962 Cuban 
missile crisis, when the ship's captain announced his belief 
that the United States would probably go to war with the 
Union of the Soviet Socialist Republics.  

In January 1997, the veteran was accorded a VA examination by 
a psychologist at the VA Medical Center at University Drive, 
Pittsburgh, Pennsylvania (University Drive VAMC).  The 
psychologist concluded that the veteran did not present 
sufficient data to warrant a diagnosis of PTSD.  The 
psychologist indicated that this assessment was based on a 
review of the available medical records and clinical 
findings.  Axis I diagnoses were of a generalized anxiety 
disorder and a dysthymic disorder, which were chronic and 
moderate in intensity and not related to service.  Also noted 
were chronic alcohol abuse and dependence, not service 
related.  The Axis II diagnosis was mixed personality 
disorder, with passive dependent, histrionic, and 
narcissistic traits.  The psychologist added that, while the 
veteran had some psychiatric problems which appeared to be 
related to his character development and his early history, 
with possible involvement of biogenetic factors, there was no 
evidence of a psychiatric disability related to service.  

The veteran was referred for an additional evaluation in 
January 1997 by the Chief of Psychology Services at the 
Butler VAMC.  The psychologist indicated that the veteran had 
been seen on five occasions between December 1996 and January 
1997.  The veteran reported stressful events, including 
watching planes miss deck restraining cables while attempting 
to land, and then going overboard; making repairs in heavy 
seas; working in the carpenter shop below the flight deck 
when planes were landing on the deck above; learning that 
several men were killed aboard another aircraft carrier when 
a restraining cable snapped; working in damage control 
activities after fatal accidents; and scraping rust for two 
weeks as punishment because of problems with a supervisor.  
Clinical testing revealed moderate problems with anxiety, 
depression, and self-esteem, which the examiner believed were 
likely to be chronic in nature.  There were significant 
degrees of conversion or psychophysiological symptoms and a 
preoccupation with somatic events.  The veteran was thought 
to most likely be obsessional, with much repression and 
denial.  The psychologist found that diagnostic testing, 
including the results of a Minnesota Multiphasic Personality 
Inventory (MMPI) and PTSD sub-scales, did not suggest the 
presence of PTSD.  The impressions included a generalized 
anxiety disorder, rule out social phobia, and rule out 
obsessive-compulsive personality disorder.

The evidence presented also includes an April 1997 letter 
from the VA social worker who previously had evaluated the 
veteran in June 1995.  The social worker noted that the 
veteran had been treated at the Butler VAMC mental hygiene 
clinic since June 1995.  The social worker opined that the 
veteran's symptoms were consistent with generalized anxiety 
and post-traumatic stress resulting from exposure to 
traumatic events while serving aboard an aircraft carrier 
during the Cuban missile crisis.  These traumatic events were 
noted to include seeing people maimed and killed, and planes 
and helicopters exploding and sinking.  

At a hearing before an RO hearing officer in August 1997, the 
veteran testified that he had recurring dreams of being 
pinned or crushed in a ship and unable to escape.  He 
recalled that the ship on which he served had been caught in 
a hurricane for three days, and he described his damage 
control activities during the storm.  The veteran indicated 
that he had been receiving SSA disability benefits since 1979 
or 1980 for disabilities resulting from exposure to toxic 
fumes when he was employed as a welder after service.  

Following the hearing, records of medical treatment of the 
veteran at the Irene Stacy Community Mental Health Center 
(Stacy CMHC) were associated with the claims folder.  The 
records from this center include an April 1992 report by 
Walter W. Hiller, Jr., M.D.  Dr. Hiller referred to an 
evaluation in October 1986, during which the veteran reported 
a 10-year history of nervousness.  Dr. Hiller recalled that 
his impressions at that time included generalized anxiety, 
dysthymic, and mixed personality disorders.  The records from 
this center do not contain any medical opinion relating an 
acquired psychiatric disorder to service.  

A June 1997 letter from the Medical Director of the Mental 
Hygiene Clinic at Butler VAMC is associated with the record.  
This physician noted that the veteran had PTSD and a mood 
disorder, and he indicated that, from the history provided by 
the veteran, his post-traumatic symptoms were consistent with 
his exposure to events aboard the USS Intrepid during the 
Cuban missile crisis, when he reported seeing people maimed 
and killed and planes going into the sea.  

When seen on an outpatient basis in August 1997 by a VA 
social worker at the VA Medical Center on Highland Drive in 
Pittsburgh, Pennsylvania (Highland Drive VAMC), the veteran's 
history as to preservice and military events and his social 
development was reported.  The social worker noted that an 
exact diagnostic determination was difficult to make.  While 
clinical indications pointed to a diagnosis of PTSD, the 
examiner concluded that the veteran's purpose in undergoing 
the evaluation was to validate a diagnosis of PTSD, and he 
presented as someone very interested in being diagnosed with 
PTSD.  

Military personnel records added to the claims folder in 
January 1998 show that the veteran was assigned to duty 
aboard the USS Intrepid in June 1960.  

In a June 1998 letter from a VA social worker at the Butler 
VAMC, it was reported that the veteran's symptoms continued 
to reflect generalized anxiety and PTSD resulting from his 
military duty aboard an aircraft carrier and related 
experiences.  

Thereafter, copies of the ship's deck logs of the USS 
Intrepid were added to the claims folder.  The veteran 
submitted the deck logs with hand-written annotations 
asserting that he was present, took part in, or had personal 
knowledge of, various events chronicled therein including:  
1) the loss of a pilot in August 1960; 2) the loss of a 
seaman overboard (who is identified in the deck logs as "R. 
A. Pickett", and with whom the veteran indicated he was 
personally acquainted) in August 1960; and 3) aircraft 
accidents on the flight deck in September 1960.  

In a June 1999 letter, Robert L. Eisler, M.D., reported 
interviewing the veteran in his office in June 1999.  Dr. 
Eisler noted that the veteran recalled having been in 
numerous life-threatening situations, including a severe 
hurricane, and working in connection with aircraft accidents 
and fire and steam explosions.  Dr. Eisler concluded that the 
veteran had developed PTSD and a major depressive disorder as 
a result of his experiences during service.  

Following a VA examination by a psychologist at Butler VAMC 
in June 1999, the examiner reported having reviewed the 
claims folder, with special attention to the ship's deck 
logs, and reports of prior psychiatric evaluations of the 
veteran.  Following an extensive discussion of the veteran's 
history, the psychologist's diagnostic impressions on Axis I 
were generalized anxiety disorder, history of alcohol 
dependence, and rule out a dysthymic disorder.  The Axis II 
diagnosis was a personality disorder, not otherwise 
specified.  The psychologist opined that the veteran's 
symptom picture was not consistent with a diagnosis of PTSD, 
but was more consistent with a generalized anxiety disorder.  
The veteran's chronic concern about his self-worth suggested, 
in the examiner's opinion, the presence of a 
characterological defect.

On a VA examination of the veteran in August 1999 at 
University Drive VAMC, the examiner reported having reviewed 
the claims folder in detail prior to the examination.  The 
examination report contains an extensive discussion of prior 
psychiatric evaluations of the veteran, including the January 
1997 VA examination at University Drive VAMC, the June 1999 
VA examination of the veteran at Butler VAMC, and Dr. 
Eisler's June 1999 letter.  The veteran's history, inclusive 
of those significant and traumatic experiences occurring in 
service, was reported in detail.  On the Mississippi Scale 
for Combat-Related PTSD, the veteran achieved a score which 
was so high above the cutoff level for a diagnosis of PTSD as 
to suggest significant over-reporting and possible 
malingering.  Confirming the foregoing was the veteran's 
score on the SCL-90-R, in which he reported some level of 
distress from 88 out of 90 symptoms, with 64 symptoms being 
described as within the extreme range.  Those symptoms were 
noted to cut across a wide range of diagnostic categories, 
suggesting distress associated with numerous psychiatric 
diagnoses which were not supported by clinical interview or 
history.  A score of 39 was obtained on the Beck Depression 
Inventory, reflecting severe depression.  This score was 
found to be somewhat contradictory to the findings on 
personal and interview presentations.  

Based on the findings obtained, the examining psychologist 
entered diagnoses of malingering, generalized anxiety 
disorder by history, alcohol abuse in remission, and 
histrionic personality disorder.  The examiner opined that, 
consistent with VA examinations of the veteran in January 
1997 and June 1999, the clinical findings did not support a 
diagnosis of PTSD.  The veteran did not meet criterion A of 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), and the examiner added that the veteran did not evidence 
the full range of PTSD symptoms, other than nightmares of 
events which had not occurred and obsessive thoughts.  No 
dissociative symptoms were in evidence and it was indicated 
that the veteran did not exhibit any kind of significant 
autonomic arousal symptomatology during the interview.  His 
responses on psychological testing suggested to the examiner 
significant over-reporting related to securing a secondary 
gain of increased VA compensation.  In the examiner's view, 
the veteran was purposely portraying himself as significantly 
disturbed across a wide and unpatterned range of psychiatric 
symptoms, in an attempt to portray himself as being 
considerably sicker than he was.  The examiner concluded 
that, while a previous diagnosis of a generalized anxiety 
disorder had been made, it was unclear whether that diagnosis 
was accurate, and he raised the possibility that previous 
psychiatric problems may have been due to alcohol abuse and 
its consequences.  The veteran's symptomatology and symptom 
picture appeared to be more likely a result of his 
personality disorder rather than due to any subsequent 
psychiatric disorder.  

In March 2000 the Board directed that medical records 
associated with the award of SSA disability benefits to the 
veteran be obtained.  The Board also conditioned the conduct 
of a new examination on certain findings being made following 
a review of the SSA records.  If the medical evidence 
obtained from the SSA did not contain a diagnosis of a 
service related PTSD or other acquired psychiatric disorder, 
the RO was to review and adjudicate the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  

The records associated with the SSA disability determination 
which were obtained after the remand included a February 1980 
letter from John Mackie, D.O., wherein it was noted that the 
veteran was taking Triavil for nervousness and a concern for 
ulcer.  No pertinent diagnosis was offered and no etiology 
for the veteran's nervousness was reported.  

A copy of a SSA disability decision, dated in December 1980, 
was obtained.  The SSA disability determination did not list 
an acquired psychiatric disorder among the veteran's 
identified disabilities.  

An SSA Disabled Person Report, dated in December 1981, 
contains the veteran's history of doing only limited driving 
due to his nerves.  The appellant indicated that he was 
taking medication for his nerves.  He did not contend that 
his problems with his nerves were related to service.  

Reports from a private treating physician, R. Ard, M.D., 
reveal that he had treated the veteran since May 1974, with a 
January 1982 note indicating that the veteran was taking 
Triavil and September 1982 correspondence reflecting a 
diagnosis of marked anxiety of two to three years' duration.  

The evidence obtained from the SSA also includes a March 1982 
report by Donald F. Mason, D.O., and James R. Shoemaker, D.O.  
The veteran's complaints of extreme nervousness were noted.  
It was indicated that the veteran had difficulty explaining 
the timing of the onset of his nervousness, but he thought 
that his problems with his nerves had begun approximately 10 
years earlier.  The veteran expressed his belief that his 
nervousness began as a result of his development of multiple 
physical problems.  He could not suggest any other specific 
reasons to account for his nervousness, and he denied any 
history of nervousness as a child or as a young man.  No 
pertinent diagnostic impression was recorded. 

The records obtained from the SSA includes a September 1982 
letter from R. R. McLeod, M.D., which describes the veteran's 
multiple disorders, including chronic somatization and 
paranoid personality disorders.  Dr. McLeod did not relate 
the onset of an acquired psychiatric disorder to the 
veteran's service.  

Also included among the SSA evidence is a November 1982 
letter from Cesar P. Miranda, M.D, whose examination of the 
veteran yielded a diagnosis of a probable anxiety reaction, 
with hyperventilation syndrome.  Dr. Miranda did not relate 
this disorder to the veteran's service.  At that time, the 
veteran reported a history of nervous spells that had begun 
eight years prior thereto, at which time he had resorted to 
consuming alcohol to obtain relief.

At a hearing before a hearing officer at the RO in May 2000, 
the veteran testified that, while serving in the damage 
control unit in the Navy, a steam leak developed in a fire 
room aboard ship.  A man was injured in the fire room, and 
the veteran directed two firemen into an adjacent room to 
close valves in order to retrieve the injured man.  The 
veteran indicated that the valve exploded, critically 
injuring both firemen, with one man sustaining burn injuries 
to over 70 percent of his body.  The veteran also described 
conditions aboard ship during two severe storms, testifying 
that one man he knew had been killed during sea duty.  
Another man had been lost overboard for a time, and he was 
rescued after it was believed he was lost.  No gainful work 
activity was noted since 1979, but his receipt of SSA 
disability benefits was noted, with the acknowledgment that 
the SSA benefits were derived from his multiple physical 
disabilities and not from a psychiatric disorder.  

On the date of the veteran's hearing at the RO, a note, dated 
in May 2000, from a VA clinical nurse specialist in adult 
psychiatric mental health nursing at the Butler VAMC was 
associated with the claims folder.  The nurse indicated that 
the veteran had been treated at the Butler Center for 
Behavioral Healthcare since August 1999.  In February 2000, 
his appointments were noted to have been increased to monthly 
sessions.  Records dating to the 1980s were noted to show 
that he had been treated for generalized anxiety disorder, 
dysthymia, and alcoholism.  The nurse indicated that the 
veteran's current diagnosis was PTSD.  The veteran was noted 
to experience intrusive memories in the form of nightmares, 
crowd avoidance, and conflicts.  Following a recent visit to 
the USS Intrepid, the veteran reported images of bloody 
fingers, and he recalled an incident in which a shipmate had 
his fingers severed by a machine.  The nurse stated that the 
veteran had PTSD symptoms of intrusive memories and avoided 
crowds and violence despite the use of antidepressant 
medication.  

Following entry of the Board's remand in October 2000, copies 
of VA evaluation and treatment records were added to the 
veteran's claims folder, a portion of which duplicates those 
records from 1995 and 1996 that were previously submitted.  
Regarding the nonduplicative records, treatment of the 
veteran is chronicled from December 1996 to October 2000, 
with periodic notes reflecting various diagnoses, including 
anxiety, depression, PTSD, and alcohol dependence in 
remission.  

Pursuant to the Board's directive, the entire claims folder 
was provided to the psychologist who previously had examined 
the veteran in August 1999 in connection with his claim for 
service connection for PTSD.  Although an examination of the 
file did not expressly require further examination of the 
veteran, it was decided at the examining facility to recall 
the veteran for further evaluation in order to dispel 
completely any questions concerning the examiner's prior 
examination and opinion.  Such re-evaluation occurred in May 
2001, at which time the veteran set forth eight inservice 
stressors, some of which the examiner noted the veteran did 
not actually witness or were not otherwise documented by the 
ship's logs.  

With respect to the veteran's subjective complaints regarding 
his current illness, the examiner noted that while the 
appellant reported suffering the same dream nightly in which 
he was located under a piece of steel with water gushing in 
all around him and no way to extricate himself, the dream was 
not based on or related to any claimed stressor.  Moreover, 
it was opined that the veteran's claimed stressors did not 
entail any occasion in which his own life was ever 
endangered.  No other dreams or nightmares regarding 
inservice stressors were reported by the veteran.  The 
examiner noted that the veteran described no dissociative 
symptoms of any kind or complaints involving hyperarousal, 
hypervigilance, or avoidance of stimuli.

On clinical evaluation the veteran did not appear to be 
showing signs of a lack of sleep and he seemed to be 
generally well-rested, despite his complaint of getting not 
more than two-and-one-half hours of sleep nightly.  Some 
suicidal and homicidal thoughts were in evidence, but the 
veteran reported that he had experienced no violent incidents 
since he began abstaining from alcohol.  No visible startle 
response to telephone rings or sudden loud noises during the 
interview was indicated.  

On psychological testing, the veteran obtained a score of 34 
out of a possible 45 on the Impact of Life Events Scale, 
suggesting extremely high intrusive thoughts and 
symptomatology resulting from traumatic stressors.  Such 
score, in the examiner's opinion, appeared to be 
significantly out of proportion with the stressors and 
problems reported during the interview.  On the Mississippi 
Scale for Combat-Related PTSD, the veteran scored 146, well 
above the cutoff of 107 for a diagnosis of PTSD.  His score 
was determined by the examiner to be so high as to suggest 
significant over-reporting and malingering.  As the veteran's 
stressors were felt to be rather ambiguous and non-combat 
related, it was concluded that the score was grossly out of 
proportion with the reported experiences and symptomatology 
identified during the interview.  On the SCL-90-R, the 
veteran reported some level of distress from 83 out of a 
possible 90 symptoms, with 80 being in the moderate to 
extreme range.  The veteran reported significant distress 
throughout a wide range of unrelated clinical symptomatology, 
suggesting gross over-reporting and a deliberate attempt to 
portray himself as psychiatrically disturbed.  On the Beck's 
Depression Inventory the veteran attained a score of 42, 
suggesting extremely severe depression that was clinically 
out of proportion with the evidence presented during the 
interview.  Overall the examiner found a deliberate 
misrepresentation of the veteran's psychiatric status in 
order to appear more disturbed, most likely in an effort to 
gain compensation.  

The diagnostic impressions were malingering (Axis I), and a 
histrionic personality disorder (Axis II).  The findings were 
held to mirror those obtained in August 1999 and by other VA 
examiners.  The veteran's report of stressors was found to 
appear to be over-dramatized and contrived, with details that 
at times were unrealistic and out of proportion with those 
events listed in the ship's logs, or at other times, 
remarkably undetailed and vague, thereby suggesting 
confabulation or fabrication.  It was determined that the 
veteran did not meet Criterion A for a diagnosis of PTSD, 
given that the reported stressors were part of routine 
service on an aircraft carrier.  The examiner also noted that 
the appellant did not witness some of the described stressor 
events.  The veteran was not felt to evidence a range of PTSD 
symptoms that would allow for a diagnosis of PTSD, with his 
responses on psychological testing showing a clear pattern of 
misrepresentation and over-reporting of clinical symptoms in 
a deliberate attempt to appear disturbed.  In the examiner's 
opinion, the veteran was purposely portraying himself as 
significantly disturbed across a wide and unpatterned range 
of psychiatric symptoms and was deliberately attempting to 
portray himself as having psychiatric symptoms for 
compensation purposes.  The examiner found a clear pattern of 
a personality disorder noted in several examinations, 
including the current evaluation.  Lastly, the examiner 
opined that the veteran did not appear in any way to meet the 
criteria for entry of a diagnosis of PTSD, based on absence 
of adequate stressors and pertinent symptomatology during the 
May 2001 examination or in prior VA evaluations.

Further review of the veteran's claims folder by the VA 
psychologist who examined the veteran in June 1999 was 
undertaken in June 2001.  Based on such review, the 
psychologist concluded that the veteran did not meet the 
criteria for a diagnosis of PTSD, pursuant to DSM-IV.  The 
diagnostic criteria were met, however, for a diagnosis of a 
generalized anxiety disorder, but there was insufficient 
evidence to conclude that such anxiety disorder was related 
to inservice events.  In the psychologist's view, there was 
evidence, in the form of the medical reports furnished by SSA 
medical examiners, attributing the veteran's anxiety to the 
development of multiple physical problems and noting that no 
nervousness had been experienced by the veteran as a child or 
young man.  

Submitted to the RO in July 2001 was a notarized statement 
from a fellow serviceman who indicated that he had served 
aboard ship with the veteran from 1960 to 1963, and they 
together experienced a Mediterranean Mistral or typhoon in 
February 1962 while aboard the USS Intrepid.  That storm was 
noted to cause 40 foot waves and heavy seas to pour over the 
carrier deck.  There was resulting ship damage and loss of 
materiel.  The serviceman stated that it was the veteran's 
task to help repair the damage to the ship's bull nose, but 
despite the use of large timbers the timbers the appellant 
helped install were swept away by the force of the winds and 
water.  

Received by the RO in August 2001 was a written statement, 
dated in July 2001, from R. L. Eisler, M.D., a private 
psychiatrist, to the veteran's representative.  Dr. Eisler 
reported examining the veteran in June 2001.  The examiner's 
findings from which were noted to confirm prior diagnoses of 
PTSD, major depressive disorder, generalized anxiety 
disorder, and alcohol dependence.  In Dr. Eisler's opinion, 
the veteran's generalized anxiety and major depressive 
disorders were associated with his PTSD.  Dr. Eisler did not 
state that the veteran's major depressive disorder or any 
other entity, other than PTSD, was related to inservice 
experiences.  Regarding the PTSD, the physician noted that 
the veteran's symptoms included repetitive nightmares 
involving water rushing over him and steam leaks, both of 
which were related to actual events.  There were also noted 
to be a startle reaction, avoidance of many upsetting events, 
vague flashbacks, in addition to continuing symptoms of 
anxiety and depression.  

Submitted to the RO in August 2001 was a handwritten 
statement from the veteran in which he disputed the findings 
of the VA psychologist who had reviewed his file in June 
2001.  The veteran specifically referenced the statement he 
had submitted from a fellow damage control man as proof of 
the inservice stressor leading to the onset of his PTSD.  
Other inservice stressors were also described.

In April 2002, the veteran was afforded a hearing before the 
Board in Washington, DC.  He presented testimony regarding 
four inservice stressors, including the crash of an aircraft 
onto the ship's flight deck and the resulting explosion and 
dissemination of the pilot's body parts; a steam valve 
explosion in which two fellow damage control men were burned 
over 80 percent of their bodies; a three-day hurricane; and 
an incident in which a friend of the veteran fell overboard.  
The veteran also reported that three psychiatrists had 
offered diagnoses regarding his PTSD and that he had been 
initially placed on nerve medication by Dr. Ard, in the mid 
to late 1970s, followed by treatment at a community mental 
health center in Pennsylvania from 1980 to 1990.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  A personality 
disorder is not a disease or injury within the meaning of 
applicable legislation providing VA compensation benefits.  
38 C.F.R. § 3.303(c).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as a 
psychosis, becomes manifest to a degree of ten percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).  

During the pendency of this appeal, 38 C.F.R. § 3.304(f) was 
amended, effective March 7, 1997.  As amended, 38 C.F.R. 
§ 3.304(f) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (rather than a clear diagnosis); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993).  Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," e.g., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Id. 

If, however, it is determined that the veteran did not engage 
in combat, then his lay testimony, by itself, is insufficient 
to establish the alleged stressor(s).  Instead the record 
must contain service records or other independent credible 
evidence to corroborate the veteran's account of inservice 
stressors.  Dizolgio v. Brown, 9 Vet.App. 163, 166 (1996).  
In sum, if the claimed stressor is not combat-related, the 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  Cohen 
v. Brown, 10 Vet.App. 128, 142 (1997).  Where a current 
diagnosis of PTSD exists, the sufficiency of the claimed in-
service stressor is presumed; the Board can reject favorable 
medical evidence as to stressor sufficiency only on the basis 
of independent medical evidence, accompanied by an adequate 
statement of reasons or bases, and only after first seeking 
clarification of an incomplete examination report (whether or 
not such clarification is actually provided by the original 
examiner) pursuant to applicable VA regulatory provisions.  
Id. at 142-144.  

In this matter, an acquired psychiatric disorder was not 
noted at the time of the veteran's entrance onto active duty.  
Therefore, the veteran is entitled to a presumption of 
soundness regarding his psychiatric status at service 
entrance.  38 U.S.C.A. § 1111.  Moreover, clear and 
unmistakable evidence that an acquired psychiatric disorder 
existed prior to service is not presented.  Id.  Also, it not 
alleged, nor is it shown by the record, that the veteran 
engaged in combat with the enemy while in active service.  

Service medical records otherwise fail to denote the presence 
of an acquired psychiatric disorder, including PTSD.  As for 
the asserted stressors, service department records show that 
he served as a third class damage control man.  Statements of 
the veteran, as corroborated by credible evidence from one 
other serviceman attesting to the appellant's involvement in 
harrowing experiences aboard the USS Intrepid when it 
encountered hurricane-like weather in February 1962, verify 
that claimed stressor.  USS Intrepid deck logs confirm that 
at least some of the asserted distressing events set forth by 
the veteran occurred during the time that he served thereon.  
While medical authority has raised legitimate concerns as to 
the veteran's embellishment of actual events, evidence that 
he was not present during those events chronicled by the deck 
logs is not presented.  The fact that he was stationed with a 
unit that was present when some of the asserted events 
occurred would strongly suggest that he was, in fact, exposed 
to those events.  Pentecost v. Principi, 16 Vet.App. 124 
(2002).  There need not be corroboration of every detail of 
the veteran's participation.  Suozzi v. Brown, 10 Vet.App. 
307, 311 (1997).  

Notwithstanding the fact that at least a portion of the 
claimed stressors are sufficiently documented, there is no 
showing of an acquired psychiatric disorder, including PTSD, 
for many years following the veteran's discharge from 
service.  Post-service evidence of a psychosis is totally 
lacking, such as would warrant invocation of the presumption 
of service incurrence for a chronic disorder.  38 C.F.R. 
§§ 3.307, 3.309, 4.130.  Moreover, the first indication of a 
psychiatric impairment, as verified by medical evidence, is 
documented in 1980, some 16 years following the veteran's 
last discharge from service.  At that time, an entry was made 
in private medical records that the veteran was taking 
medication for nervousness; the onset of such nervousness was 
later attributed by the veteran to the development of various 
physical disorders.  Entry of such diagnoses as anxiety, 
generalized anxiety disorder, or anxiety reaction; chronic 
somatization disorder; paranoid personality disorder; 
dysthymia; and PTSD, was subsequently made.  Notably, a 
personality disorder is not an entity for which VA disability 
compensation benefits are payable.  38 C.F.R. § 3.303(c).

While social workers in April 1997 and June 1998, while a VA 
physician in June 1997, while a nurse specialist in May 2000, 
and while Dr. Eisler have arguably offered medical findings 
or opinions linking variously diagnosed acquired psychiatric 
disorders to the veteran's active service, the Board finds 
that the preponderance of the evidence is against granting 
service connection.  In this regard, unlike the 2001 VA 
examiner who diagnosed malingering and a histrionic 
personality disorder after both examining the appellant and 
reviewing all of the evidence of record, neither the social 
workers, the VA physician, nor the nurse specialist are shown 
to have considered all of the evidence of record.   Moreover, 
none analyze the contradictory evidence of record as the 2001 
VA examiner did. 

Moreover, while Dr. Eisler found in 1999 that the veteran was 
suffering from a major depressive disorder and PTSD as a 
result of inservice traumatic experiences, in his later 
report, offered in 2001, he set forth additional diagnoses of 
a generalized anxiety disorder and alcohol dependence, which 
he had not previously entered.  Notably, in his July 2001 
report Dr. Eisler does not state that a major depressive 
disorder was related to inservice experiences, but attributes 
both the generalized anxiety and major depressive disorders 
to the veteran's PTSD.  As noted below, service connection is 
not warranted for PTSD.  The aforementioned inconsistencies 
cast a shadow on the probative value of Dr. Eisler's earlier 
opinion that major depression was attributable to inservice 
events.  It likewise is obvious that Dr. Eisler does not 
point to an inservice onset of major depression, and no 
medical professional who has reviewed all of the evidence of 
record offers a diagnosis linking a current psychiatric 
disorder to inservice events.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against finding that major 
depression or any other acquired psychiatric disorder, 
exclusive of PTSD, is of service origin or is otherwise 
attributable to an event occurring in service.

In addressing the claim of entitlement to service connection 
for PTSD, the record reflects that a diagnosis of PTSD was 
initially entered in 1995 by an attending VA clinical social 
worker.  That diagnosis was continued by some, but not all, 
treating VA mental health professionals in the years 
thereafter and echoed by Dr. Eisler in 1999 and 2001.  Such 
evidence is not insignificant either in terms of its volume 
or weight.  Still, the more persuasive evidence, as obtained 
on various VA examinations by multiple examiners, is that the 
DSM-IV criteria for entry of a diagnosis of PTSD have not 
been satisfied in this case.  That is bolstered by the fact 
that various other evaluations conducted by an assortment of 
medical professionals and organizations, including the SSA, 
since the 1980's have failed to yield a diagnosis of PTSD.  
VA psychological evaluations performed in 1997, 1999, and 
2001 by not less than four examiners clearly conclude that a 
diagnosis of PTSD was not warranted due to insufficient or 
undocumented stressors and a lack of evidence of the veteran 
persistently re-experiencing stressful events, avoiding 
stressor associated stimuli, and symptoms of hyperarousal.  
Also missing is linkage established by medical evidence 
between current symptoms and any inservice stressor.  

There is also evidence identified on recent VA examinations 
of the veteran's malingering, based on findings of 
confabulation, fabrication, and over-reporting of symptoms by 
him in an apparent effort to gain compensation benefits.  
This, too, calls into question the foundation of the 
diagnosis of PTSD offered by such VA clinicians as the April 
1997 and June 1998 social workers, the May 2000 nurse 
specialist, the June1997 VA physician, as well as Dr. Eisler.  
Simply put, such diagnoses are largely based on the veteran's 
own account of inservice experiences and current and prior 
psychiatric symptomatology, for which there is persuasive 
evidence discounting the veteran's credibility.  While there 
is a disagreement among the many medical professionals who 
have weighed in on the question of whether the veteran 
suffers from PTSD related to service, the evidence indicating 
that he does not have PTSD both in terms of quantity and 
quality far outweighs that evidence tending to show that PTSD 
is present.  

The veteran's own oral and written testimony that he suffers 
from PTSD or other acquired psychiatric disorder is not 
competent medical evidence as to the presence of any such 
disorder.  Here, there has been no showing that the veteran 
has the requisite medical knowledge or background to offer 
any such opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  

Accordingly, the Board finds that the evidence as a whole 
preponderates against finding that the veteran has an 
acquired psychiatric disorder, including PTSD, that is 
related to military service.  As the preponderance of the 
evidence is against the claim in question, service connection 
for an acquired psychiatric disorder, including PTSD, is 
denied.  




ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


